Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a display apparatus” in claims 1, 2, and 5,
“a display controller” in claim 1,
“a luminance controller” in claims 1, 2, and 5,
“a gamma controller” in claims 1, 2, and 5, and
“a display” in claims 1, 2, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-3 and 5 are indefinite where they specify “predetermined,” since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0090083 A1).

Regarding claim 1, Kim discloses a display apparatus comprising: 
a display controller including a luminance controller [e.g., Fig. 1: 130] that controls a luminance of a displayed video (e.g., see Paragraphs 54-58) and 
a gamma controller [e.g., Figs. 1, 5: 112] that adjusts a gain of a video signal [e.g., Figs. 1, 5: DATA]; and 
a display [e.g., Fig. 1: 100] that displays a video represented by the video signal that has been adjusted by the gamma controller (e.g., see Paragraph 114), 
wherein if the luminance controller causes the display to display the video at a luminance value [e.g., Fig. 4: L1, L2, L3] lower than a predetermined luminance value [e.g., Fig. 4: L4], 
the display controller compares a first luminance [e.g., Fig. 4: L1] and a second luminance [e.g., Fig. 4: L2] respectively in a first gradation [e.g., Fig. 4: 70] and a second gradation [e.g., Fig. 4: 90] of the video that is brighter than the first gradation with a third luminance [e.g., Fig. 4: L1] and a fourth luminance [e.g., Fig. 4: L4] respectively in the first gradation and the second gradation of the video when the luminance controller causes the display to display the video at the predetermined luminance value (e.g., see Paragraphs 90-93), and 
controls luminance of the display such that a second amount of change [e.g., Fig. 4: L2/L4 < 1] with the fourth luminance serving as a denominator and the second luminance serving as a numerator is lower than a first amount of change [e.g., Fig. 4: L1/L1=1] with the third luminance serving as a denominator and the first luminance serving as a numerator (e.g., see Paragraphs 45-114).

Regarding claim 2, Kim discloses a display apparatus comprising: 
a luminance controller [e.g., Fig. 1: 130] that controls a luminance of a displayed video (e.g., see Paragraphs 54-58); 
a gamma controller [e.g., Figs. 1, 5: 112] that applies a gamma curve [e.g., Fig. 4: Gamma] to a video signal [e.g., Figs. 1, 5: DATA]; and 
a display [e.g., Fig. 1: 100] that displays a video represented by the video signal that the gamma controller has applied the gamma curve to (e.g., see Paragraph 114), 
wherein if the luminance controller causes the display to display the video at a luminance value [e.g., Fig. 4: L1, L2, L3] lower than a predetermined luminance value [e.g., Fig. 4: L4], 
the gamma controller applies to the video signal a gamma curve [e.g., Fig. 4: Gamma=1.8] having a lower gradation region [e.g., Fig. 4: below 70] raised more than a gamma curve [e.g., Fig. 4: Gamma=2.2, 2.4] represented by a predetermined constant gamma coefficient [e.g., Fig. 4: 2.2, 2.4] (e.g., see Paragraphs 45-114).

Regarding claim 3, Kim discloses the gamma curve [e.g., Fig. 4: Gamma=1.8] applied by the gamma controller is in a gradation region at a predetermined gradation value or lower [e.g., Fig. 4: ≤ F0], superimposed on a gamma curve [e.g., Fig. 4: Gamma=1.8] represented by a constant gamma coefficient [e.g., Fig. 4: 1.8] and responding to a predetermined output luminance [e.g., Fig. 4: ≤ maximum luminance at Gamma=1.8], and 
in a gradation region [e.g., Fig. 4: > F0] higher than the predetermined gradation value, closer to the gamma curve [e.g., Fig. 4: Gamma=2.2, 2.4] represented by the constant gamma coefficient [e.g., Fig. 4: 2.2, 2.4] and responding to an output luminance [e.g., Fig. 4: luminance below Gamma=1.8] lower than the predetermined output luminance (e.g., see Paragraphs 88-104).

Regarding claim 4, Kim discloses the predetermined gradation value is within a range of 5% or higher to 25% or lower than a maximum design value of gradation value [e.g., Fig. 4: 4 x F0] (e.g., see Paragraphs 45-114).

Regarding claim 5, Kim discloses a display apparatus comprising: 
a luminance controller [e.g., Fig. 1: 130] that controls a luminance of a displayed video (e.g., see Paragraphs 54-58); 
a gamma controller [e.g., Figs. 1, 5: 112] that applies a gamma curve [e.g., Fig. 4: Gamma] to a video signal [e.g., Figs. 1, 5: DATA]; and 
a display [e.g., Fig. 1: 100] that displays a video represented by the video signal that the gamma controller has applied the gamma curve to (e.g., see Paragraph 114), 
wherein if the luminance controller causes the display to display the video at a luminance value [e.g., Fig. 4: L1, L2] lower than a predetermined luminance value [e.g., Fig. 4: L3], 
the gamma controller applies to the video signal a gamma curve [e.g., Fig. 4: Gamma=1.8] having a gamma coefficient [e.g., Fig. 4: 1.8] lower than a gamma coefficient [e.g., Fig. 4: 2.2, 2.4] of the gamma curve that is applied to display the video at the predetermined luminance value or higher (e.g., see Paragraphs 45-114).

Regarding claim 6, Kim discloses the display comprises an organic electroluminescent panel (e.g., see Paragraphs 3, 47).

Regarding claim 7, Kim discloses the luminance controller causes the display to display the video at the luminance value [e.g., Fig. 4: L1, L2, L3] lower than the predetermined luminance value [e.g., Fig. 4: L4] in response to when a predetermined condition [e.g., Fig. 2: start, S100] is satisfied (e.g., see Paragraphs 86-88).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to display apparatuses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
17 June 2022